NOTICE OF ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kawon Lee (Reg. No. 68,246) on 07/29/2021.
The application has been amended as follows:
In the Claims
	Claim 13, line 1, “The radio-frequency switch of claim 6” has been changed to --The radio-frequency switch of claim 1--.	
	
Reason For The Above Changes

The above changes have been made as it was agreed during the telephone interview between the examiner and applicant’s representative on 07/29/2021.

REASONS FOR ALLOWANCE
Claims 1, 4-5, 7-17, 19 and 29-31 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious the first set of diodes coupled to a first resistor configured to bias the first set of diodes, the second set of diodes coupled to a second resistor configured to bias the second set of diodes, 
Claims 4-5, 7-17, 19 and 31 are allowed based on the dependency from claim 1.

Claim 29 is allowed because the prior art of record does not disclose nor render obvious the first set of diodes coupled to a first resistor configured to bias the first set of diodes, the second set of diodes coupled to a second resistor configured to bias the second set of diodes, each of the first resistor and the second resistor coupled in series to a third resistor, the third resistor coupled to a first switch configured to be selectively coupled to a current source when the set of field- effect transistors are in an ON state or to a negative voltage source when the set of field-effect transistors are in an OFF state as cited with the rest of the claimed limitations.
Claim 30 is allowed because the prior art of record does not disclose nor render obvious the first set of diodes coupled to a first resistor configured to bias the first set of diodes, the second set of diodes coupled to a second resistor configured to bias the second set of diodes, each of the first resistor and the second resistor coupled in series to a third resistor, the third resistor coupled to a first switch configured to be selectively coupled to a current source when the set of field- effect transistors are in an ON state or to a negative voltage source when the set of field-effect transistors are in an OFF state as cited with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842